NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                    2010-1026
                             (Opposition No. 91190283)


                                 DANNIEL SADEH,

                                                    Appellant,

                                          v.

                                W. JOSEPH BIGGS,

                                                    Appellee.


      Danniel Sadeh, of Panama City Beach, Florida, pro se.

       Ryan T. Santurri, Allen, Dyer, Doppelt, Milbrath & Gilchrist, P.A., of Orlando,
Florida, for appellee.

Appealed from: United States Patent and Trademark Office
               Trademark Trial and Appeal Board
                        NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2010-1026
                               (Opposition No. 91190283)

                                   DANNIEL SADEH,

                                                               Appellant,

                                           v.

                                  W. JOSEPH BIGGS,

                                                               Appellee.


            Appeal from the United States Patent and Trademark Office,
                       Trademark Trial and Appeal Board.
                         __________________________

                             DECIDED: May 12, 2010
                            __________________________


Before MAYER, SCHALL, and DYK, Circuit Judges.

PER CURIAM.

      Danniel Sadeh appeals the order of the United States Patent and Trademark

Office, Trademark Trial and Appeal Board dismissing his opposition to the trademark

application filed by W. Joseph Biggs. See Sadeh v. Biggs, No. 91190283 (TTAB Aug.

11, 2009). We affirm.

      On May 19, 2009, Sadeh filed an opposition against Biggs’ application to register

the mark PANAMA CITY BEACH BIKE WEEK. On June 29, 2009, Biggs filed a motion

to dismiss Sadeh’s opposition. Sadeh did not respond to this motion. On August 11,
2009, the board granted Biggs’ motion as conceded and dismissed Sadeh’s opposition

with prejudice. Sadeh filed a motion for reconsideration with the board, but that motion

was denied on March 31, 2010.

       “When a party fails to file a brief in response to a motion, the Board may treat the

motion as conceded.” 37 C.F.R. § 2.127(a). Sadeh does not argue that there were

extenuating circumstances justifying his failure to respond to Biggs’ motion to dismiss.

Instead, he asserts that he was not obliged to respond to the motion since his “notice of

opposition was bullet proof as far as being able to withstand any motion to dismiss

because of its legal sufficiency.”

       In proceedings before the board, “[l]itigation is run by rules designed to assure

orderly conduct of the proceedings.” Chesebrough-Pond’s, Inc. v. Faberge, Inc., 618
F.2d 776, 780 (CCPA 1980).           One such rule is that a party must submit a timely

response to a motion from an opposing party. Id. Because Sadeh failed to respond to

Biggs’ motion to dismiss and has proffered no adequate explanation for his failure to do

so, the board did not abuse its discretion in dismissing his opposition. See id. (affirming

a decision to treat a motion for summary judgment as conceded when the non-moving

party failed to file a brief in response to the motion); Central Mfg. Inc. v. Third Millenium

Tech., Inc., 61 U.S.P.Q.2d 1210 (TTAB 2001) (treating a motion to dismiss as conceded

where no response to the motion was filed); see also Lacavera v. Dudas, 441 F.3d
1380, 1383 (Fed. Cir. 2006) (emphasizing that the Patent and Trademark Office “has

broad authority to govern the conduct of proceedings before it”).




2010-1026                                     2